DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of application on 08/26/2021. This application is a continuation of application 17/185,306 (now US Patent 11,108,281). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding claim 1, Van Wageningen et al was the closest prior art of record, Van Wageningen et al discloses a wireless inductive power transfer with the Qi wireless power transfer, however the prior art of record does not discloses the specific structure configuration and controlling operation scheme of the claimed wireless power transmitter transmitting wireless power to a wireless power receiver, the wireless power transmitter configured to: receive a first received power packet including a first estimated received power value for a first calibration data point from the wireless power receiver; transmit ACK in response to the first received power packet; receive a second received power packet including a second estimated received power value for a second calibration data point from the wireless power receiver; transmit ACK in response to the second received power packet; receive a new second received power packet including a third estimated received power value for a third calibration data point from the wireless power receiver; transmit ACK in response to the new second received power packet; and construct a power calibration curve based on the first estimated received power value, the second estimated received power value, and the third estimated received power value, in combination with limitations from the rest of the claim, and similar language of the other independent claims. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the examiner’s search performed, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-5 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding claim 6, Van Wageningen et al was the closest prior art of record, Van Wageningen et al discloses a wireless inductive power transfer with the Qi wireless power transfer, however the prior art of record does not discloses the specific structure configuration and controlling operation scheme of the claimed wireless power receiver receiving wireless power from a wireless power transmitter, the wireless power receiver configured to: transmit a first received power packet including a first estimated received power value for a first calibration data point to the wireless power transmitter; receive ACK in response to the first received power packet from the wireless power transmitter; transmit a second received power packet including a second estimated received power value for a second calibration data point to the wireless power transmitter; receive ACK in response to the second received power packet from the wireless power transmitter; transmit a new second received power packet including a third estimated received power value for a third calibration data point to the wireless power transmitter; and receive ACK in response to the new second received power packet from the wireless power transmitter, in combination with limitations from the rest of the claim, and similar language of the other independent claims. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the examiner’s search performed, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 7-13 which depends on claim 6, these claims are allowable for at least the same reasons given for claim 6.
Regarding claim 14, Van Wageningen et al was the closest prior art of record, Van Wageningen et al discloses a wireless inductive power transfer with the Qi wireless power transfer, however the prior art of record does not discloses the specific structure configuration and controlling operation scheme of the claimed wireless power receiver receiving wireless power from a wireless power transmitter, the wireless power receiver configured to: transmit a first received power packet including a first estimated received power value for a first calibration data point to the wireless power transmitter; receive ACK in response to the first received power packet from the wireless power transmitter; transmit a second received power packet including a second estimated received power value for a second calibration data point to the wireless power transmitter; receive ACK in response to the second received power packet from the wireless power transmitter; and based on change of a target operating point, transmit a new second received power packet including a third estimated received power value for a third calibration data point to the wireless power transmitter or transmit a new first received power packet including a new first estimated received power value for a new first calibration data point and a new second received power packet including a new second estimated received power value for a new second calibrated data point to the wireless power transmitter, in combination with limitations from the rest of the claim, and similar language of the other independent claims. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the examiner’s search performed, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 15-20 which depends on claim 14, these claims are allowable for at least the same reasons given for claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Eguchi (US 2016/0211703 A1) discloses a power reception apparatus according to the present invention includes a power reception unit which wirelessly receives electric power from a power transmission apparatus, a detection unit which detects an instruction for controlling a load unit which operates using the electric power received by the power reception unit, and a transmission unit which transmits, to the power transmission apparatus, a request for changing an amount of reception power in accordance with change of an amount of power consumption of the load unit caused when the load unit is operated in response to the instruction detected by the detection unit while the power reception unit receives the electric power, before the load unit is operated in response to the instruction, however does not discloses the particular structure and operation as claimed by the applicant.
Ichikawa (US 2014/0091641 A1) discloses an AC power having a power transmission frequency is transmitted from a resonant coil in a power transmission device to a resonant coil in a power reception device. Moreover, communication is conducted between a communication device in the power transmission device and a communication device in the power reception device through wireless radio wave having a communication frequency, however does not discloses the particular structure and operation as claimed by the applicant.
Park et al (US 2013/0062961 A1) discloses a wireless power system capable of changing a resonant frequency and a resonant frequency changing method thereof. To this end, a wireless power receiver according to one exemplary embodiment includes a power receiving unit having a receiving side resonant circuit provided with at least one inductor and at least one capacitor, and configured to receive a wireless power signal, the wireless power signal being generated based on a resonance phenomenon between the receiving side resonant circuit and a transmitting side resonant circuit of a wireless power transmitter, and a power reception control unit configured to control the power receiving unit to change a connection between the at least one inductor and the at least one capacitor so as to change a resonant frequency corresponding to the wireless power signal, however does not discloses the particular structure and operation as claimed by the applicant.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836